Title: From Benjamin Franklin to Joseph Galloway, 11 June 1770
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, June 11. 1770
I wrote to you per Capt. Falconer, and since by the April Packet. None went from hence in May, there being no Boat on this side. It is now long since I have received any of your Favours. I think the last was dated Nov. 8. 1769. I suppose your Indisposition, with too much Business, has prevented your Writing. I am glad to hear from our Friend Dr. Evans, that you think of affording your self more Leisure.
The Parliament is up without repealing the Tea Duty: but it is generally given out and understood that it will be done next Winter. Lord North, I have reason to believe, was for doing it now; but was over-rul’d. A general Act is talk’d of, revising all the Acts for regulating Trade in America, wherein every thing that gives just Cause of Offence to the Colonists may be omitted, and the Tea with its odious Preamble may be dropt, without hurting the Honour of Parliament, which it seems was apprehended if it had been repeal’d this Year. But it is by no means certain yet that such an Act will take place. The Act intended at the Beginning of the Session, and alluded to in the King’s Speech, for punishing the Combinations of Merchants not to import, &c. was never brought forward. I flatter myself I may have had some Share in discouraging it, by representing the Difficulties and even Impracticabilities of carrying such an Act into Execution in the Colonies, showing that Government here would by such a Measure only expose its own Weakness and Imprudence in a fresh Instance, and produce an Effect contrary to that intended, rendering the Agreements more general and more firmly adhered to, by souring still farther the Minds of the People. Towards the Conclusion of the Session Govr. Pownal made another Speech and Motion relating to the military Power kept up in America, a Copy of which I send you inclos’d. It is a curious Question, how far it is agreable to the British Constitution, for the King who is Sovereign over different States, to march the Troops he has rais’d by Authority of Parliament in one of the States, into another State, and quarter them there in time of Peace, without the Consent of the Parliament of that other State. Should it be concluded that he may do this, what Security has Great Britain, that a future King, when the Colonies shall become more powerful, may not raise Armies there, transport them hither, and quarter them here without Consent of Parliament, perhaps to the Prejudice of their Liberties, and even with a View of subverting them?  The House got over Mr. Pownal’s Motion, by a Declaration of the Ministry that the several Matters contain’d in it were already under Consideration of his Majesty’s Law Servants, and that every thing would be done conformable to the Law and the Constitution; that the Troops would not be return’d to Boston, unless call’d for by the Civil Power, &c. I inclose also a Paper he gave me sometime before, proposing a Case to be tried in America; but perhaps that will become unnecessary. On the whole, there seems a general Disposition in the Nation (a particular Faction excepted) to be upon good Terms with the Colonies, and to leave us in the Enjoyment of all our Rights. It is universally thought that no future Impositions on America will ever be attempted here; only it is not to be expected that Parliament should formally renounce its Claim; that, they say, would be inconsistent with its Dignity, &c. And yet I think all this is not quite to be relied on. There is a Malice against us in some powerful People, that discovers itself in all their Expressions when they speak of us; And Incidents may yet arise on either Side of the Water that may give them Advantage, and prevent those healing Measures that all good Men wish to take place.
I hear that a Paper-money Bill was in hand during your last Session, but fail’d. Had it pass’d, it would have been repeal’d here, if the Bills were made a Tender even to the Loan-Office in Discharge of the Mortgages. Poor R. Charles, our former Agent, was put upon an Application to Parliament for an Act permitting the Assembly of New York to make their Bills such a Tender. In the Progress of his Bill it was so alter’d, as to make him apprehend it would be of no Use to the Province, at the same time it was to be consider’d as a kind of private Bill, of which he was to pay the Expence and Fees, amounting (as he told me) to near £200, and he fear’d that would not be approv’d of: In a word he was so bewilder’d and distress’d with the Affair, that he finally put an End to his Perplexities—by a Razor! The Objection to such a Tender was frivolous; for it was certainly never the Intention of the Act of Parliament to forbid the Government’s being oblig’d to take its own Notes. If the Words were so ambiguous or so general as to create a Doubt, such Doubt should have been remov’d by an Explanatory Clause in a Publick Act. But this, tho’ urged by me and others to several Members, could not be attended to; it must be a particular Favour to each Province that should apply for it, acknowledging by such Application the Authority of Parliament over our Legislatures: But perhaps a principal Motive was (at least with some) to make more special Acts for the sake of more Fees.
Mr. Jackson being now appointed Council to the Board of Trade,
   *This Office having been vacant near two Years, is the Reason that many Colony Acts have lain so long here, not pass’d upon; it being that Officer’s Business to peruse them all and Report his Opinion of them in Law Points. Be pleased to communicate this Letter, with my sincere Respects, to the Committee. Your Votes and Laws are rarely sent me.
 thinks his continuing in the Agency of any Province will be judg’d incompatible with that Office, and therefore declines serving us any longer in that Station, but professes a Continuance of his Good-Will to us, and Readiness to assist your Agent with his best Advice on all Occasions. He presses me very much to continue here another Winter, alledging that it may be of great Use, and giving Reasons, that I cannot repeat.
I send you herewith the Remainder of the Votes; and am, with best Wishes for your Health and Prosperity, my dear Friend, Yours most affectionately
B Franklin
